Affirmed and Memorandum Opinion filed October 18, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00582-CR

                    JENILLE MARIE FIELDS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 264th District Court
                             Bell County, Texas
                        Trial Court Cause No. 75447

                 MEMORANDUM OPINION

      Appellant appeals her conviction for possession with the intent to deliver a
controlled substance over four grams but less than 200 grams. Appellant’s appointed
counsel filed a brief in which she concludes the appeal is wholly frivolous and
without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d
807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
when we have determined there are no arguable grounds for review. See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2